NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted May 26, 2009*
                                    Decided May 29, 2009

                                             Before

                             RICHARD A. POSNER, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge

No. 05‐4622

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Northern District of Illinois,
                                                      Eastern Division.
       v.
                                                      No. 01 CR 852‐6
MONICA M. ILES, 
    Defendant‐Appellant.                              William T. Hart,
                                                      Judge.

                                           O R D E R

         Despite a complex procedural history, see United States v. Paladino, 401 F.3d 471, 474‐
85 (7th Cir. 2005); United States v. Paladino, 143 Fed. App’x 716, 717 (7th Cir. 2005), Monica
Iles’s latest appeal is an uncomplicated affair.  Her pro se arguments are familiar, and we
affirm.


       *
        After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See
FED. R. APP. P. 34(a)(2).
No. 05‐4622                                                                                Page 2


        Given our earlier decisions, see Paladino, 401 F.3d at 474‐85; Paladino, 143 Fed. App’x
at 717, we need not revisit Iles’s history in much detail.  In 2003 she was convicted of eight
counts of wire fraud, see 18 U.S.C. § 1343, and the district court imposed concurrent
sentences of 78 months’ imprisonment.  Iles appealed, along with her codefendants. 
Though their convictions were sound, we ordered a limited remand to determine whether
the district court judge would have imposed different sentences had he known the
guidelines were advisory.  Paladino, 401 F.3d at 484‐85.  The answer to that question was no,
but the court acknowledged in its response that “[s]eparate from the ‘Booker’ issue . . . an
incorrect [30‐year] statutory maximum was used when imposing sentences on individual
counts.”  We agreed that the correct maximum in each case was five years given that “the
crimes did not affect a financial institution and took place before the statute was amended
in 2002.”  Paladino, 143 Fed. App’x at 717.  The district court, we wrote, “should have
structured the defendants’ overall punishment by imposing five‐year terms and making the
sentences partially consecutive to achieve the same bottom line.”  Id.  And with that we
vacated each defendant’s sentence and remanded “so that each sentencing ‘package’ can be
properly structured and the terms of supervised release corrected.”  Id.

        As expected, on remand the district court sentenced Iles to concurrent terms of 60
months on the first seven counts and 18 months—to be served consecutively—on the eighth
count.  Iles now contends that the district court treated the guidelines as mandatory; that
she was unlawfully sentenced above the statutory maximum; that her Sixth Amendment
rights were violated when the court imposed a sentence based on facts not established by a
guilty plea or proven to a jury; and that her latest sentencing hearing was procedurally
inadequate.  

        The first of those assertions is untenable.  The whole reason for our limited
remand—the first of its kind—was to pose the Booker question, and the court appreciated
that the guidelines are now advisory.  As for the second argument, Iles misunderstands
statutory maxima.  She was subject to a sixty‐month ceiling on each count; her total sentence
would have to exceed 480 months to run afoul of the statute.  See 18 U.S.C. § 1343 (2000);
U.S.S.G. § 5G1.2(d); United States v. Spells, 537 F.3d 743, 754‐55 (7th Cir. 2008); United States
v. Thompson, 523 F.3d 806, 814 (7th Cir. 2008).  

       Iles’s Sixth Amendment argument is fruitless as well.  She asserts that only the jury
could properly assess the amount of loss stemming from the fraud.  In the same vein Iles
proposes that the district court was not authorized to find, at sentencing, that she had
violated an SEC administrative order because that too, according to Iles, is the exclusive
province of the jury.  See U.S.S.G. § 2F1.1(b)(3)(B) (1997).  But to repeat, “Booker clearly
permits a district court to grant a sentencing enhancement based on facts not charged in the
No. 05‐4622                                                                                Page 3

indictment, not proven to a jury beyond a reasonable doubt or not admitted by the
defendant.”  United States v. Owens, 441 F.3d 486, 490 (7th Cir. 2006).  See also United States v.
Robinson, 435 F.3d 699, 701‐02 (7th Cir. 2006).

        That leaves Iles’s dissatisfaction with her latest sentencing hearing, which she insists
was procedurally inadequate—her term is “truncated”—in violation of 18 U.S.C. § 3553(a)
and 18 U.S.C. § 3742(g).  We disagree.  The district court conducted an extensive inquiry
and articulated various reasons why 78 months’ imprisonment was (still) an appropriate
sentence.  Iles was present via video conference and addressed the court, although she tells
us otherwise in her brief.  True enough, the probation office did not draw up a fresh
presentence investigation report, as she would have liked.  But none was required given the
nature of our remand.  See United States v. Sexton, 512 F.3d 326, 332‐33 (6th Cir. 2008); United
States v. Parker, 101 F.3d 527, 528 (7th Cir. 1996).

                                                                                     AFFIRMED.